                                IN THE UNITED STATES DISTRICT COURT
                                     NORTHERN DISTRICT OF IOWA
                                               CEDAR RAPIDS          DIVISION
UNITED STATES OF AMERICA,                                                         HEARING MINUTES Sealed: No
            Plaintiff,                                                            Case No.: 18-cr-31
      vs.                                                                  Presiding Judge: C.J. Williams
GREGORY SCOTT STEPHEN                                                         Deputy Clerk: Patrick Thompson
            Defendant.                                               Official Court Record: Sarah Dittmar     Contract?              Yes
                                                                      Contact Information: reportingwhereur@yahoo.com
Date:     4/24/19      Start:   3:29 pm    Adjourn:   4:03 pm     Courtroom: 3. 4th Floor Cedar Rapids
Recesses:                          --                     Time in Chambers:              --              Telephonic? Yes
Appearances:       Plaintiff(s): Clifford Cronk and Amy Jennings, A.U.S.A.s
                 Defendant(s): Mark Meyer and Mark Brown (defendant not present)
                U.S. Probation: n/a
                    Interpreter: n/a                               Language:                  Certified:        Phone:
TYPE OF PROCEEDING:             MOTION HEARING
                                                                          Contested?     No     Continued from a previous date?       No
MOTION:         1.       Government Motion to Compel Discovery                                                          Doc. #        93
             Ruling:     Granted                                                                                Order to follow?      No
                2.                                                                                                        Doc. #
             Ruling:                                                                                            Order to follow?
                         Witness/Exhibit List is        n/a
                         The offering party must, within 3 days after the hearing, file in electronic form any exhibit that was not filed
                         with a motion, resistance, or other filing related to this hearing. Pub. Admin. Order 09-AO-03-P (5/29/09)
                         ¶7.
                         Miscellaneous: Defense’s expert must produce the raw data underlying all testing done on defendant by
                                            close of business on Friday, April 26, 2019. If the defense fails to do so, the defense expert
                                            will not be permitted to testify about the results of any testing nor to any opinion that is
                                            based on those tests.

                                            The government shall have until Monday, April 29, 2019 to file any response to
                                            defendant’s sentencing memorandum and motion for variance. The government may file
                                            their response under seal.




                                                                                                                      Page 1 of 1

                Case 1:18-cr-00031-CJW-MAR Document 98 Filed 04/24/19 Page 1 of 1
